Citation Nr: 0714365	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an evaluation greater than 30 percent for 
service-connected schizophrenia, catatonic type.

2.	Entitlement to an evaluation greater than 20 percent for 
service-connected left knee degenerative joint disease with 
postoperative medial arthrotomy.  

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1958 to October 
1960.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    


FINDINGS OF FACT

1.	The veteran's schizophrenia is not productive of 
occupational and social impairment with reduced reliability 
and productivity.  

2.	The veteran's left knee disorder is productive of 
arthritis, and of subjective complaints of pain and 
limitation of motion.  

3.	The medical evidence of record indicates that the 
veteran's service-connected disability has not rendered him 
unemployable under VA guidelines.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent, for the 
veteran's schizophrenia, catatonic type, have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9202 (2006).  

2.	The criteria for a rating in excess of 20 percent, for 
the veteran's left knee degenerative joint disease with 
postoperative medial arthrotomy, have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2006).    

3.	The schedular criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for two service-
connected disorders, and is seeking a TDIU.  In the interest 
of clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in July 2002 and February 2005.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  Id.  And VA issued the July 2002 notification letter 
to the veteran just following the veteran's June 2002 claims 
for increased rating and a TDIU, and prior to the initial 
adjudication of his claims in September 2002.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  

The Board notes three deficiencies with VCAA notification 
here, however.  First, VA did not inform the veteran of the 
evidence he would need to submit to substantiate his claims.  
Second, VA's initial notification letter in July 2002 did not 
note in the letter the veteran's claims for increased rating.  
And third, VA did not notify the veteran of effective dates 
for the award of benefits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  The veteran cannot incur 
prejudice from the fact that his increased rating claims were 
not noted on the July 2002 notification letter because, as 
the letter was submitted to the veteran in the month 
following his June 2002 claims, it is clear the notification 
letter pertained to those claims.  The veteran cannot incur 
prejudice from the lack of notice regarding effective dates 
because, as will be noted below, the veteran's claims will be 
denied and no effective date will be assigned here.  The 
Board notes that neither the veteran nor his former 
representative argues that faulty notification is prejudicial 
here.  And the Board notes that, as will be detailed below, 
the medical evidence is overwhelmingly against his claims.  

As such, the veteran has not been negatively affected by the 
late and incomplete notice here.  In sum, the Board finds 
that VA satisfied VCAA notification requirements in this 
matter.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations and medical opinions for his 
claim.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Veteran's Claims for Increased Rating

Since January 1961, the veteran has been rated as 30 percent 
disabled for his schizophrenia disorder.  Since December 
1996, the veteran has been rated as 20 percent disabled for 
his left knee disorder.  The veteran now claims that 
increased ratings are due for these disorders.  The RO denied 
these claims in the September 2002 rating decision on appeal.  
For the reasons set forth below, the Board agrees with that 
decision.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).  See also Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

The Board will address separately the veteran's two increased 
rating claims here.  

	Schizophrenia, Catatonic Type  

The RO service connected the veteran's schizophrenia under 
Diagnostic Code (DC) 9202 of 38 C.F.R. § 4.130.  This code 
provision authorizes disability evaluations of 10, 30, 50, 
70, and 100 percent.  As the veteran has already been rated 
as 30 percent disabled, the Board will limit its analysis and 
discussion to whether a higher rating is warranted here.  

Fifty percent is the next-highest rating available here under 
DC 9202.  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9202.  
Based on the medical evidence here, the Board finds that 
these criteria are not approximated, and that therefore, a 
rating in excess of 30 percent is unwarranted for the 
veteran's service-connected schizophrenia.    

The relevant medical evidence of record, dated from one year 
prior to the June 2002 claim for increase, consists of August 
2002 and June 2005 VA compensation examination reports. 

The August 2002 VA report notes the veteran's complaint that 
a car accident he experienced in 1996 worsened his 
psychiatric symptoms, that he is angry, that his physical 
limitations, to include his left knee disorder, disable him 
from enjoying activities around his house, that he does not 
sleep well, that he avoids social situations when angry, that 
he cries often and has occasional suicidal ideation, that he 
feels hopelessness, has anhedonia, and has a flat affect, and 
that he occasionally hears voices.   

But the examiner noted the veteran's statements that he has 
not been violent, he does not experience paranoia, he is able 
to engage in activities of normal daily living such as 
dressing himself, bathing, eating, and that he does not 
experience flashbacks, nightmares, hyperarousal, or anxiety.  
The veteran's wife reported that the veteran has improved 
overall in the past few years compared with his state of mind 
just after his 1996 accident.  

The examiner noted that the veteran did not describe any 
psychiatric disorder that was impairing his ability to 
function independently.  The veteran denied any 
hospitalization for his disorder (since a hospitalization 
during active duty).  He had no history of being on anti-
psychotic medication.  And he reported an improved financial 
situation with his spouse.  

On examination, the examiner reported the veteran as casually 
dressed, with moderate eye contact, with dysarthric speech 
(attributed to his car accident), with a linear and goal-
directed thought process, with no current suicidal or 
homicidal ideations, no auditory or visual hallucinations, no 
internal preoccupations or paranoid thoughts, with a mildly 
sad mood and flat affect, and poor insight.  The examiner 
noted symptoms of hearing voices and ideas of reference as 
well.  But the examiner found the veteran organized and with 
good judgment, and noted that the evidence indicated that he 
had not experienced cognitive decline.    

The examiner diagnosed the veteran with alcohol dependence, 
with dementia, multifactorial, status-post significant head 
trauma with loss of consciousness and history of alcohol 
abuse.  He found the veteran with a GAF score of 40.  He 
stated that the veteran's disability was due to his chronic 
drinking and due to his 1996 car accident.  He stated that 
the veteran's current difficulties were not related to his 
schizophrenia.  

The June 2005 VA report noted the veteran's comments that his 
disorder's manifestations were about the same as they had 
been at the time of this August 2002 examination.  He stated 
that his mood was not that bad most of the time, and that he 
did not experience depression.  The veteran's spouse and 
daughter, however, who accompanied the veteran during the 
examination, stated that the veteran's anger reaction had 
worsened since the last examination.  

The veteran stated that occasionally he hears someone calling 
his name.  He said that it mainly occurs when around other 
people who are talking.  He denied visual hallucinations, 
ideas of reference, paranoia, or delusions.  He stated that 
he prefers to avoid crowds, and prefers to be with his spouse 
of 43 years.  He described his marriage as a happy 
relationship.  The examiner noted that the veteran has no 
history of using antipsychotic drugs.  He reported that he 
drinks less alcohol than the consumption noted in the August 
2002 VA report.  The veteran indicated that he has not worked 
since 1996.  The examiner noted the veteran's daily 
activities of sitting on his porch, and riding on his scooter 
visiting neighbors.  

On examination, the examiner reported the veteran as alert, 
casually dressed, logical, linear, and goal directed.  He 
reported the veteran as denying suicidal or homicidal 
ideation.  The veteran's spouse and daughter noted no 
concerns regarding the veteran's behavior.  His eye contact 
was fair.  He reported that his mood was not bad most of the 
time.  He described generally adequate sleep of six hours per 
night.  The examiner found no evidence of cognitive decline 
compared with his August 2002 exam results.  And the examiner 
found the veteran with fair judgment.   

But the examiner did note some body odor.  He reported 
significant speech latency and dysarthria similar to 
stuttering.  He noted the veteran's affect as generally 
constricted although he did brighten at times, and did joke 
some.  The examiner indicated that the veteran had difficulty 
maintaining daily hygiene due in part to his poor memory.  
The examiner found the veteran with poor insight.  And the 
examiner noted the veteran's history of a cerebrovascular 
disorder and that symptoms associated with that disorder had 
worsened recently.

The examiner diagnosed the veteran with dementia (relating 
primarily to his 1996 car accident, cerebrovascular disorder, 
and alcohol abuse).  The examiner also noted the veteran's 
history of "schizophrenic reaction," which he found in 
remission.  And he found the veteran with a GAF score of 40.  

To find that a rating in excess of 30 percent is due here, 
the Board must find that, at a minimum, the criteria noted 
for a 50 percent evaluation has been approximated.  The Board 
finds that those criteria are not approximated here.  It is 
clear that the veteran has exhibited anger, social isolation, 
poor insight, and poor memory.  But the evidence shows the 
veteran to be coherent and oriented, and mentally, 
cognitively, and emotionally intact.  See 38 C.F.R. § 4.130, 
DC 9202.  And perhaps most significantly, the VA examiners 
found the veteran's adverse symptomatology to be related to 
his alcohol abuse and his 1996 car accident rather than his 
service-connected schizophrenia.  In fact, the June 2005 
examiner found the veteran's schizophrenia to be in 
remission.  As such, the Board finds that the criteria for an 
evaluation in excess of 30 percent have not been approximated 
here.   

As the preponderance of the evidence is against the veteran's 
claim for increase for his service-connected schizophrenia, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

	Left Knee 

Disabilities of the knee are rated under 38 C.F.R. § 4.71a 
(2006).  Service connection is currently in effect for the 
veteran's left knee disability under DC 5257.  In addressing 
the veteran's claim for increase under this provision, the 
Board will review the criteria under DC 5257, and the 
criteria noted under other DCs addressing knee disorders as 
well.  See 38 C.F.R. § 4.71, DCs 5256-5263.    

Diagnostic Code 5256 addresses ankylosis of the knee.  
Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability.  Diagnostic Code 5258 addresses 
dislocated cartilage in the knee manifested by frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5259 addresses the surgical removal of 
semilunar cartilage.  Diagnostic Codes 5260 and 5261 address 
limitation of motion in the leg.  Diagnostic Code 5262 
addresses impairment of the tibia and fibula.  And Diagnostic 
Code 5263 addresses genu recurvatum.    

The Board also notes the relevance of DC 5010 of 38 C.F.R. § 
4.71a here.  VA medical evidence demonstrates that the 
veteran has arthritis in his left knee.  Under DC 5010, 
traumatic arthritis (established by X-ray findings) is rated 
under DC 5003 on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).  See also VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997).  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating unwarranted here.  The 
relevant medical evidence of record, dated from one year 
prior to the June 2002 claim for increase, consists of VA 
compensation examination reports dated in August 2002 and 
June 2005. 

In the August 2002 VA report, the examiner noted the 
veteran's complaints that his left knee had been giving out.  
But the veteran did not note any locking or catching, and 
indicated that he did not notice swelling.  He stated that he 
used a cane to ambulate, and that a stroke in 1996 caused his 
left-sided weakness as well.  The veteran reported using 
medicine occasionally for pain control.  He complained that 
his activities had been severely restricted due to his left 
knee pain and weakness.  

On examination, the examiner noted an antalgic gait for the 
left lower extremity.  The examiner noted no effusion.  He 
noted diffuse tenderness over the medial femoral condyle and 
medial joint line.  Active range of motion was from 5 to 115 
degrees.  Passively the knee extended to 0 degrees.  The 
examiner noted that the MCL, ACL, LCL, and DCL were intact.  
The examiner found motor function of 4/5 in the quadriceps, 
hamstrings, tibialis anterior, and gastroc soleus.  The 
examiner found light touch sensation intact in all dermatomes 
in the left lower extremity.  Dorsalis pedis and posterior 
tibialis pulses were palpable.  And radiological examination 
showed mild medial compartmental degenerative joint disease.  

In his closing remarks, the August 2002 examiner found the 
veteran capable of performing sedentary jobs, but not capable 
of performing physically active jobs due to his subjective 
complaints of pain.  He also found the veteran's left-sided 
weakness to be due to the 1996 stroke rather than to the 
service-connected knee disorder.    

The June 2005 VA joints examiner noted the veteran's 
complaints that his left knee had worsened since his August 
2002 examination.  He described pain, and stated that his 
knee gave way, and caused weakness and fatigability.  He 
stated that he uses a walker to ambulate, and uses a scooter 
as well.  But the veteran noted no flare-ups, saying that his 
pain was the same from day to day.

On examination, the examiner reported pain at the extremes of 
extension and flexion on passive motion.   He noted 
tenderness over the medial femoral condyle and along the 
medial joint line and over the medial incision (a result of 
an in-service knee surgery).  He noted minimal tenderness 
laterally.  And he noted that the veteran moved around the 
examination room gingerly.   

But the examiner also noted no noticeable stiffness, heat, 
redness, swelling, or significant effusion.  He found active 
range of motion of 10 to 110 degrees, and full passive range 
of motion.  He found no tenderness on palpation in the 
patellofemoral joint.  The knee was stable to varus and 
valgus.  Lachman's and anterior and posterior drawer tests 
were negative.  Distal sensations were intact to light touch.  
And strength of the tibial anterior, gastroc-soleus, and 
quadriceps was 4/5.  The examiner found no abnormal callous 
formation on the bottom of the feet, and found shoe wear 
unremarkable.  The veteran had equal patellar reflexes (3+) 
in both knees.  Radiographic evidence showed minimal 
narrowing of the medial joint space without any significant 
osteophyte formation or sclerosis.  

The Board has closely reviewed and analyzed this evidence.  
As will be further detailed below, the Board finds an 
increased rating unwarranted here based on the knee-specific 
diagnostic codes noted above (DCs 5256-5263), or based on DCs 
5003 and 5010.  See 38 C.F.R. § 4.71.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
recurrent subluxation or lateral instability.  The evidence 
here shows a stable knee.  Diagnostic Code 5258 is not an 
avenue for increase here because, despite the veteran's 
complaints of pain, the Board finds no objective medical 
evidence of frequent episodes of "locking," pain, and 
effusion into the joint.  Rather, the evidence indicates no 
significant effusion into the joint, no locking, and only 
subjective complaints of pain without flare-ups.  Under DC 
5259, only a 10 percent rating is authorized so this 
provision would not form the basis for increase.  Under DC 
5260, an increase beyond 20 percent is authorized with 
flexion limited to 15 degrees.  The evidence shows that the 
veteran's range of motion consistently has been shown at 110 
degrees flexion and beyond.  Under DC 5261, extension limited 
to 20 degrees or higher warrants a rating in excess of 20 
percent.  But here, the evidence shows the veteran's 
extension to be consistently measured at below 10 degrees.  
For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  But here, there are no 
findings of such impairment.  An increase is not warranted 
under DC 5263 as there has not been any findings of genu 
recurvatum here.  And an increase would not be warranted 
under DCs 5003-5010 as the veteran has already been assigned 
10 percent for the findings of left knee arthritis.  

The Board has considered whether higher ratings are warranted 
for the veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  
Each examination report indicates that the veteran retains 
full and normal range of motion in his knee, and only has 
minimal arthritis in his knee.  And each medical report of 
record indicates that the veteran's claims of pain and 
limitation are subjective.

As the preponderance of the evidence is against the veteran's 
increased rating claim for a left knee disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III.  The Merits of the Veteran's Claim to a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
service-connected disorders disable him to such an extent 
that he is currently unemployable.  The Board disagrees with 
his claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the veteran is not eligible for a TDIU 
because he is only service connected for the two disorders 
already addressed in this decision - schizophrenia rated as 
30 percent disabling and the left knee disorder rated as 20 
percent disabling.  Neither disorder is rated as at least 40 
percent disabling.  See 38 C.F.R. § 4.16.  See also 38 C.F.R. 
§ 4.25.  Moreover, the only medical professional to comment 
on the veteran's employability - the August 2002 VA examiner 
- stated that the veteran was capable of performing in a 
sedentary job even though his subjective complaints may 
preclude him from physical labor.  

In short, the evidence does not show that the veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
38 C.F.R. § 4.16(a).  The evidence therefore preponderates 
against his claim for a TDIU.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  The benefit-of-the-doubt rule does not 
apply here.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Finally, the Board notes that there is no indication in the 
record that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2006).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.	Entitlement to an increased evaluation for schizophrenia, 
catatonic type, is denied.  

2.	Entitlement to an increased evaluation for left knee 
degenerative joint disease, with postoperative medial 
arthrotomy, is denied.    

3.	Entitlement to a TDIU is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


